                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:12-CR-91
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
FREMO SANTANA,                             :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 5th day of November, 2018, upon consideration of the motion

(Doc. 1355) to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255 by defendant Fremo Santana (“Santana”), and for the reasons set forth in the

court’s accompanying memorandum, it is hereby ORDERED that:

      1.     Santana’s motion (Doc. 1355) to vacate, set aside, or correct sentence
             under 28 U.S.C. § 2255 is DENIED.

      2.     A certificate of appealability is DENIED, see 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:17-cv-01423.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
